FILED
                            NOT FOR PUBLICATION                             OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



COLUMBIA HELICOPTERS, INC., an                   No. 09-36071
Oregon corporation,
                                                 D.C. No. 6:08-cv-06415-AA
              Plaintiff - Appellee,

  v.                                             MEMORANDUM *

CARSON HELICOPTERS, INC., a
Pennsylvania corporation, FKA Carson
Services, Inc.,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                       Argued and Submitted October 7, 2010
                                 Portland, Oregon

Before: TASHIMA, PAEZ and CLIFTON, Circuit Judges.

       Carson Helicopters, Inc. appeals the district court’s partial summary

judgment in favor of Columbia Helicopters, Inc. We agree with the district court



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
that Carson is obligated under the indemnities clause to defend Columbia against

lawsuits arising out of the 2008 helicopter crash. Accordingly, we affirm.

      Oregon law relating to contract interpretation provides that “where there are

several provisions or particulars, such construction is, if possible, to be adopted as

will give effect to all,” and that a court may not “omit what has been inserted.” Or.

Rev. Stat. § 42.230; see Industra/Matrix Joint Venture v. Pope & Talbot, Inc., 341

Ore. 321, 335 (2006). The word “defend” has a plain meaning distinct from

“indemnify” and clearly indicates that Carson is obligated to provide Columbia

with a defense of the claims arising out of the crash, because those claims meet the

monetary threshold amounts set forth in the clause. To conclude otherwise would

read the word “defend” out of the clause.

      AFFIRMED.




                                            2